Walker, J.
Jose Maximo Farias and two. brothers were the holders of a Spanish grant for about fifteen leagues of land, situated along the Nueces river. They were anxious to have the Legislature of the State confirm their title, and, accordingly, they entered into an agreement with Peter Dowd to act as their solicitor, or agent, to procure the necessary legislative sanction, and in consideration of Dowd’s services and moneys paid out by him, Farias agreed to make him title for certain two leagues of the land known as Los Presinos de Ariba. On the 1st day of July, 1851, Jose Maximo Farias made Dowd a *546deed for said two leagues, which, also contained a bond for further assurance of title, whenever the Legislature should have confirmed the title to the Spanish grant. The grant of the Farias family was confirmed by an act of the Legislature, passed February 10th, 1852, and on the 26th of November, 1852, Jose Maximo Farias made a full and complete title to Dowd of the Presinos de Ariba land. These titles Dowd neglected to record, and on the 20th of December, 1858, Farias sold and deeded the same land to John L. Haynes, and on the 25th of the same month and year Haynes sold and conveyed the land to Belden & Gilpin.
There can be no doubt, from the evidence of Haynes himself, of his knowing all about the claim of Dowd to the land in question before he made his purchase, and there is scarcely less doubt that Belden and Gilpin knew as much. The record discloses much more than constructive notice to them. They made inquiry of Haynes himself, and he told them of Dowd’s claim to the land, but disparaged it by saying that Dowd had not complied with the conditions on which Farias was to deed him the land. Both parties claim title under Jose Maximo Farias, and we think, with the jury and court below, that Dowd’s is the better title of the two. The judgment of the District Court is accordingly affirmed.
Affirmed.